402 S.E.2d 869 (1991)
Peggy JACKSON (Hawks), Plaintiff,
v.
Harvey JACKSON, Defendant.
No. 9010DC641.
Court of Appeals of North Carolina.
April 16, 1991.
*870 Young, Moore, Henderson & Alvis, P.A. by Harold G. Hall and Catherine T. Rockermann, Raleigh, for plaintiff-appellant.
William E. Brewer, Jr., Raleigh, for defendant-appellee.
PHILLIPS, Judge.
Plaintiff concedes that nothing else appearing our law does not now require parents to support their disabled children after they are of age. Her contention is that the order requiring defendant to support the child was erroneously vacated because by the consent judgment he had contracted to continue supporting the child and that under Layton v. Layton, 263 N.C. 453, 139 S.E.2d 732 (1965), Harding v. Harding, 29 N.C.App. 633, 225 S.E.2d 590, disc. review denied, 290 N.C. 661, 228 S.E.2d 452 (1976), and other decisions of our Courts, the trial court had authority to modify the consent judgment as changing circumstances warranted. That a parent can contract, either by a consent judgment or otherwise, to support a child beyond its minority is well established; but in our opinion defendant did not so contract by the following consent judgment provision that plaintiff relies upon:
I. It is understood and agreed that nothing in this Judgment shall effect [sic] the obligation of either party to provide for the continued support and/or necessary medical expenses and necessities of Sharon Marie Jackson beyond the age of her majority and that all matters pertaining to her support and maintenance are subject to further Orders of the Court.
The only thing that the parties agreed to in this provision, it seems to us, was that they were obligated under the law to continue supporting the child; it cannot be construed as an agreement to continue supporting her independent of that obligation. Since defendant's obligation to continue supporting the child beyond its minority had been abrogated by the General Assembly and he had not contracted to continue the payments apart from that obligation, the order requiring him to continue supporting the child had no legal basis, as the trial court correctly ruled in setting it aside.
Affirmed.
EAGLES and WYNN, JJ., concur.